Citation Nr: 1633208	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, lumbar spine, with extrusion at L5-S1.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy, right lower extremity, femoral nerve, as secondary to service-connected degenerative joint disease of the lumbar spine, with extrusion at L5-S1.

3.  Entitlement to a rating in excess of 10 percent from March 18, 2014 until January 6, 2015, and 20 percent thereafter, for radiculopathy, right lower extremity, sciatic nerve, as secondary to service-connected degenerative joint disease of the lumbar spine, with extrusion at L5-S1.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1981 to June 1989.  He also served on active duty in the United States Army from  November 1990 to May 1997 and October 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and the Appeals Management Center (AMC).  A May 2010 rating decision granted entitlement to service connection increased disability rating for service-connected degenerative joint disease, lumbar spine, with extrusion at L5-S1(herein back disability), and assigned a 20 percent disability rating, effective November 4, 2009.  A subsequent April 2011 rating decision continued the 20 percent disability rating. 

The Veteran's service-connected back disability contemplates disc space narrowing, and in a February 2016 rating decision, service connection was awarded for radiculopathy of the right lower-extremity femoral and sciatic nerves.  An initial evaluation of 20 percent was granted for radiculopathy of the femoral nerve, effective January 6, 2016.  Separately, an evaluation for radiculopathy of the right sciatic nerve was granted, with a 10 percent evaluation assigned beginning March 18, 2014 and a 20 percent evaluation assigned beginning January 6, 2015.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Therefore, the disability ratings assigned to the Veteran's radiculopathy of the lower right extremity are part of the claim for an increased rating for a low back disability and are properly before the Board.  

The Veteran testified at a June 2015 Board hearing before the Board.  The hearing only addressed issues previously on appeal - service connection claims for hearing loss and a heart disability - which were granted in the February 2016 rating decision.  Although originally requested in the November 2013 VA Form 9, the hearing did not address the Veteran's increased rating for back disability.  The Board notes, however, that the Veteran subsequently withdrew that hearing request.  In a July 2014 submission, the Veteran stated that "I do not request an in person hearing or a video hearing" and in a February 2015 submission on a VA letter asking about his hearing request, the Veteran stated "just make a decision without a hearing" and checked a box indicating that he wanted to withdraw his Board hearing request.  As such, with respect to Veteran's previous hearing request, the Board will consider that hearing request withdrawn.

This issue was previously remanded in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to request private records and to obtain an additional VA medical examination.  A January 2010 VA examiner noted that the Veteran was receiving workman's compensation treatment for injury to his spine due to a December 2009 motor vehicle accident.  The Board acknowledges that Veteran stated in a February 2014 correspondence that this employer was unlikely to supply information related to his total disability based on individual unemployability (TDIU) claim.  VA has not attempted to obtain the worker's compensation records, however, and the duty to assist requires that it do so on remand.  See 38 U.S.C.A. § 5103A(b).

In addition, VA must provide another VA examination on remand.  When disabilities are evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07  (1995).  Such inquiry is not to be limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Because the previously provided VA examinations do not meet these requirements, VA must provide an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify all VA treatment received.  Based on his response, the RO must procure copies of all records which have not previously been associated with the claims file.   

In addition, request that the Veteran identify any private medical treatment received for his degenerative joint disease and radiculopathies that has not been submitted to VA.  Ask that he provide a release allowing VA to obtain records pertaining to his worker's compensation benefits.

Provide the Veteran with medical release forms and request that he complete them authorizing VA to obtain complete medical records from any private medical providers.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file. All efforts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA spine examination.  After examining the Veteran and reviewing the claims file, the examiner should determine the current severity of the Veteran's service-connected degenerative joint disease, lumbar spine, with extrusion at L5-S1.

The examination must address range of motion of the lumbosacral spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  Attention must also be directed to all other current symptoms, including spasms, periods of doctor-prescribed bedrest (incapacitating episodes), and ankylosis.  

The examiner must address whether there are any associated objective neurological abnormalities. The examiner must address the current severity of the Veteran's service-connected radiculopathies of the right lower extremity femoral and sciatic nerves.

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




